DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The Information Disclosure Statement, filed 19 March 2021 and 16 November 2021 have been fully considered by the examiner. Signed copies are attached.
Claims 1-19 are pending. 
Claims 1-19 are rejected, grounds follow.


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 18 recites the limitation "the scaled quantity" in Claim 18 line 12.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests correction to “a scaled quantity”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “automatically determining at least one of: the preparation parameter as a function of the scaled quantity and by using the food parameter, or a kitchen appliance to be used for the preparation as a function of the scaled quantity and by using the appliance parameter” which is an abstract idea practicably performable in the human mind. Notwithstanding the apparent implementation of the mental process by a computer; as the Federal Circuit has explained, “[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.” Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306,1335; USPQ2d 1681, 1702 (Fed. Cir. 2015).

This judicial exception is not integrated into a practical application because while the claim recites the additional elements of: “a database system is used comprising a recipe database having a plurality of recipes for preparing food”, “the recipes of the database each contain an indication of a recipe quantity of the food and a preparation parameter for the one or more method steps”, “the kitchen system performs the preparation of the food based on the preparation parameter at least partially automatically”, “based on a user input, a recipe is selected from the recipe database and the recipe quantity of the food is scaled”, “the database system comprises at least one of a food database with at least one food parameter for the food or an appliance database with at least one appliance parameter for a plurality of kitchen appliances” the elements are not evidence of integration into a practical application because the additional elements are no more than insignificant extra-solution activity, including mere data gathering necessary to carry out the abstract idea (see MPEP 2106.05(g)), such as the database system of recipes and the storage of food and appliance parameters; mere instructions to apply the exception to a particular field, such as food processors which process food partially automatically, and using a general purpose computer to receive input or display data, such as the databases and the receiving of user input. The claim fails to recite sufficient details of how a solution to a problem is accomplished (see MPEP 2106.05(f)). 

When viewed as a whole the claim appears to recite general purpose computers performing observation, evaluation, judgment and/or opinion, practically performable in the human mind, recited at a high level of generality such as to amount to no more than general instructions to apply the abstract idea by application of generic computation, which is not evidence of a practical application. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respects to the integration of the abstract idea into a practical application, the additional elements are no more than mere instructions to apply the exception using generic computer components to perform necessary data gathering and general purpose computer functions; and recite activity that has been generally recognized by the courts to be insignificant, well-understood, routine and conventional functions of general purpose computers. See MPEP 2106.05(d)(II) (“receiving or transmitting data over a network”, “performing repetitive calculations”, “storing and retrieving information in memory”).

Regarding the other independent claims, 18 and 19, these claims recite substantively the same abstract idea as outlined above; the claims recite the additional elements of a “user interface” and a “data processing device”, and “the data processing device is data-connected or connectable to a recipe database comprising a plurality of recipes” (Claim 18) and a “non-transitory computer readable information storage media” (Claim 19) not addressed above. these additional elements amount to no more than mere instructions to apply the abstract idea using a general purpose computer, and accordingly are not sufficient to evidence practical application, nor rise to the level of significantly more than the abstract idea (see MPEP 2106.05(f)).

Regarding Claims 2, 3, 5-10, 12, 14, and 15 these claims recite additional elements regarding the particular type of data collected. these additional elements are not sufficient to evidence integration into a practical application nor rise to a level of significantly more than the abstract idea because they recite only mere data gathering necessary to carry out the abstract idea (see MPEP 2106.05(g));

Regarding Claims 4, 11, 13, 16 and 17, these claims recite limitations (calculating heat capacity, claim 4; calculating a chopping time, claim 11, determining an appropriate size container for food, claims 16 and 17) which are a refinement of the abstract idea itself involving observation, evaluation, judgment and/or opinion;  and are accordingly also not sufficient to evidence practical integration nor recite elements sufficient to amount to significantly more than the judicial exception.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7-8, 10-13, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Resende et al., German Patent Application DE 10 2016 110 715 (citations to English equivalent US Pg-Pub 2019/0142222; hereafter RESENDE) in view of Koennings et al., US Pg-Pub 2018/0018903 (hereafter Koennings’903).

Regarding Claim 1, RESENDE teaches:
A method (see e.g. figs. 3-5) for operating a kitchen system (figs. 1-2) for at least partially automated preparation of food, ([0161] “a user of the food processor 10 uses the at least partially automatic preparation to produce [food]”)
wherein a database system ([0099] an information about the food and/or the preparation of the food, which is stored externally of the food processor, preferably in a (e.g. electronic) database”) is used comprising a recipe database having a plurality of recipes for preparing food, ([0108] “the preparation specification can be selected dependent upon a food pre-set and/or provided for preparation, and/or be selected dependent upon a recipe (i.e. e.g. dependent upon a digitally stored recipe for the automatic preparation of the food). In this case, the database is e.g. a system for electronic data management, preferably software-based.”)
wherein the recipes of the recipe database each contain an indication of a recipe quantity of the food ([0048] “In particular, it can possible that the recipe information includes multiple data about the type and/or amount and/or quality of the at least one prepared food.”)
and a preparation parameter (e.g. mixing time) for one or more preparation steps, ([0130] “in particular the mixer speed and/or the duration of the mixing process can take place … automatically, for example in a program-controlled and/or recipe-dependent manner (for example on the basis of the recipe selected)”)
wherein the kitchen system performs the preparation of the food based on the preparation parameter at least partially automatically, ([0130] “…a program-controlled and/or recipe-dependent manner (for example on the basis of the recipe selected) and/or in a food-dependent manner (e.g. on the basis of the state of the food). This in particular thus allows for the at least partially automatic preparation of the food.”)
and wherein, based on a user input, a recipe is selected from the recipe database ([0130] “It is furthermore possible in particular for the user to be able to set the food (i.e. in particular the type of food) and/or the preparation and/or the recipe for the food processor by means of the control panel.”)
wherein the database system comprises at least one of a food database with at least one food parameter for the food or an appliance database with at least one appliance parameter for a plurality of kitchen appliances, (see e.g. [0072]-[0092], describing properties of food which may be stored in advance for comparison to acquired sensor data, including e.g. “consistency”, “pH”, “spectral characteristics”, etc.)

RESENDE differs from the claimed invention in that:
RESENDE does not appear to clearly teach the recipe quantity of the food is scaled, 
nor automatically determining at least one of: the preparation parameter as a function of the scaled quantity and by using the food parameter, or a kitchen appliance to be used for the preparation as a function of the scaled quantity and by using the appliance parameter.

That is, RESENDE does not appear to teach adjusting the preparation parameters of the stored recipe according to a change in the prepared quantity of food.

However, Koennings’903 teaches an automatic food preparation system which scales the quantity of food in a recipe (Koennings’903 [0045] “for example, above 100g of onions the chopping time may increase” ) and automatically determines a change in a preparation parameter ([0045] “The adjustment rules describe the dependency of the time control parameter on the amount (quantity) of the ingredient” ) based upon the scaled quantity of food ([0045] “…for example, the chopping of onions may take the same time for 40g and for 80g. However, above a certain threshold amount, the time required to achieve a reproducible chopping result may increase (non-linear or linear increase) with the quantity of the respective ingredient. For example, above 100g of onions, the chopping time may increase by a second with every additional 50g added.”)

RESENDE and Koennigs'903 are analogous art because they are from the same field of endeavor as the claimed invention and contain overlapping structural and functional similarities; each is an automatic food processor. Each uses recipe programs to automatically prepare food.

One of ordinary skill in the art before the effective filing date of the application could have modified the teachings of RESENDE to adjust the preparation parameters of a recipe according to the quantity of food to be prepared. 

One of ordinary skill in the art before the effective filing date of the application could have been motivated to make this modification in order to achieve a reproducible preparation result with changing quantities of food as suggested by Koennings’903 (Koennings’903 [0045] “the time required to achieve a reproducible chopping result may increase … with the quantity of the respective ingredient”)
 

Regarding Claim 2, the combination of RESENDE and Koennings’903 teaches all of the limitations of parent claim 1,
RESENDE further teaches:
wherein the preparation parameter is a heating time for a preparation step or wherein a preparation step of the recipe comprises heating the food for a heating time. (see e.g. [0155] “recipes and/or operating parameters, such as the mixer speed, the heating temperature and/or the time period”)


Regarding Claim 7, the combination of RESENDE and Koennings’903 teaches all of the limitations of parent claim 1,
Koennings’903 further teaches:
with at least one of the vaporization rate of the food being used as food parameter, the specific enthalpy of vaporization of the food being used as food parameter or the power of the kitchen appliance being used as appliance parameter, when scaling the recipe quantity. (see Koennings’903 [0203]-[0206] describing calculating a total energy consumption based on the power of the appliance for a given step, and [0216]-[0224] describing using this information to combine preparation steps of food that must be heated when scaling the quantity of heated food by combining steps in multiple recipes.)

One of ordinary skill in the art before the effective filing date of the application could have modified the teachings of RESENDE to consider re-ordering steps to combine heating steps for overlapping ingredients according to the power of the appliances when making complex multipart recipes, as suggested by Koennings’903.

One of ordinary skill in the art before the effective filing date of the application could have been motivated to make this modification in order to reduce the total energy consumption of executing the recipe, as suggested by Koennings’903. ([0230] “as a result, the cross-recipe re-partitioning of separate recipe programs with cold and warm food processing steps leads to a reduction of energy consumption when executing the repartitioned combined recipe program


Regarding Claim 8, the combination of RESENDE and Koennings’903 teaches all of the limitations of parent claim 1,
Koennings’903 further teaches:
wherein the recipe contains an indication of a minimum quantity of the food for one or more preparation steps. (Koennings’903. fig. 5A, ingredient column 501)



Regarding Claim 10, the combination of RESENDE and Koennings’903 teaches all of the limitations of parent claim 1,
Koennings’903 further teaches:
wherein the preparation parameter is a chopping time for a preparation step or wherein a preparation step of the recipe comprises chopping the food for a chopping time. (Koennings’903 [0045] “For example, the chopping of onions may take the same time for 40g and for 80g. … For example, above 100g of onions the chopping time may increase by a second with every additional 50g added. see also fig. 5A, step 1.1 “text” “chop 3 sec/speed 5”)

Regarding Claim 11, the combination of RESENDE and Koennings’903 teaches all of the limitations of parent claim 1,
wherein a relationship between the chopping time and the quantity of the food (Koennings’903 [0045] “For example, above 100 g of onions, the chopping time may increase by a second with every additional 50 g added.) from the database system (see Koennings’903 [0042] “The data storage device 400 can be any device with a memory… the data storage device may have a database”) is used to determine the chopping time. (Koennings’903 [0045] “The adjustment rules describe the dependency of the time control parameter on the amount (quantity) of the ingredient. The predefined adjustment rules may be stored in a memory portion of the control system”)

Regarding Claim 12, the combination of RESENDE and Koennings’903 teaches all of the limitations of parent claim 1,
Koennings’903 further teaches:
wherein the preparation parameter is a mixing time for a preparation step or wherein a preparation step of the recipe comprises mixing the food for a mixing time. (see e.g. Koennings’903 [0106]-[0111] showing an example recipe including the step [0110] “3.3 insert butterfly whisk and mix 3 min/speed 3.5.”)

Regarding Claim 13, the combination of RESENDE and Koennings’903 teaches all of the limitations of parent claim 1,
Koennings’903 further teaches:
wherein a relationship between the mixing time and the quantity of the food from the database system is used to determine the mixing time. ([0045] “For any particular ingredient one or more predefined adjustment rules may be stored for each type (chopping, cooking, stirring, etc.) of food processing step. The adjustment rules describe the dependency of the time control parameter on the amount (quantity) of the ingredient.” [0003] “modern cooking devices integrate functions, such as heating, mixing, boiling, pureeing, etc., in a single multi-function cooking device.”)


Regarding Claim 18, RESENDE teaches:
A kitchen system (figs. 1-2) for at least partially automatic preparation of food, ([0161] “a user of the food processor 10 uses the at least partially automatic preparation to produce [food]”)
wherein the kitchen system comprises a user interface ([0130] “It is furthermore possible in particular for the user to be able to set the food (i.e. in particular the type of food) and/or the preparation and/or the recipe for the food processor by means of the control panel.”) and a data processing device, ([0148] “a computer program product according to the invention may also be suitable for being read out and/or executed by a processing device of a food processor according to the invention, in particular in order to carry out the method according to the invention”)
wherein the data processing device is data-connected or connectable to a recipe database comprising a plurality of recipes, ([0108] “the preparation specification can be selected dependent upon a food pre-set and/or provided for preparation, and/or be selected dependent upon a recipe (i.e. e.g. dependent upon a digitally stored recipe for the automatic preparation of the food). In this case, the database is e.g. a system for electronic data management, preferably software-based.”)
at least one of a food database comprising at least one food parameter for the food or an appliance database comprising at least one appliance parameter for a plurality of kitchen appliances, (see e.g. [0072]-[0092], describing properties of food which may be stored in advance for comparison to acquired sensor data, including e.g. “consistency”, “pH”, “spectral characteristics”, etc.)
wherein a recipe of the recipe database is selectable via the user interface, ([0130] “It is furthermore possible in particular for the user to be able to set the food (i.e. in particular the type of food) and/or the preparation and/or the recipe for the food processor by means of the control panel.”)
and wherein the kitchen system comprises a control device for executing a recipe of the recipe database at least partially automatically, ([0130] “…a program-controlled and/or recipe-dependent manner (for example on the basis of the recipe selected) and/or in a food-dependent manner (e.g. on the basis of the state of the food). This in particular thus allows for the at least partially automatic preparation of the food.”)

RESENDE differs from the claimed invention in that:
RESENDE does not appear to clearly teach wherein the kitchen system is configured to automatically determine at least one of: the preparation parameter as a function of the scaled quantity and by using the food parameter, or a kitchen appliance to be used for the preparation as a function of the scaled quantity and by using the appliance parameter.

That is, RESENDE does not appear to teach adjusting the preparation parameters of the stored recipe according to a change in the prepared quantity of food.

However, Koennings’903 teaches an automatic food preparation system which scales the quantity of food in a recipe (Koennings’903 [0045] “for example, above 100g of onions the chopping time may increase” ) and automatically determines a change in a preparation parameter ([0045] “The adjustment rules describe the dependency of the time control parameter on the amount (quantity) of the ingredient” ) based upon the scaled quantity of food ([0045] “…for example, the chopping of onions may take the same time for 40g and for 80g. However, above a certain threshold amount, the time required to achieve a reproducible chopping result may increase (non-linear or linear increase) with the quantity of the respective ingredient. For example, above 100g of onions, the chopping time may increase by a second with every additional 50g added.”)

RESENDE and Koennigs'903 are analogous art because they are from the same field of endeavor as the claimed invention and contain overlapping structural and functional similarities; each is an automatic food processor. Each uses recipe programs to automatically prepare food.

One of ordinary skill in the art before the effective filing date of the application could have modified the teachings of RESENDE to adjust the preparation parameters of a recipe according to the quantity of food to be prepared. 

One of ordinary skill in the art before the effective filing date of the application could have been motivated to make this modification in order to achieve a reproducible preparation result with changing quantities of food as suggested by Koennings’903 (Koennings’903 [0045] “the time required to achieve a reproducible chopping result may increase … with the quantity of the respective ingredient”)



Regarding Claim 19, RESENDE teaches:
A non-transitory computer-readable information storage media ([0148] “Furthermore, the computer program product according to the invention may also be configured as a digital storage medium, in particular as a flash memory and/or a digital optical storage medium such as a CD and/or DVD and/or Blu-ray.”) comprising instructions which, when executed by a data processing device, ([0148] “The invention also relates to a computer program product for operating a food processor, in particular a food processor according to the invention. In this case, the computer program product is intended to be configured to carry out a method according to the invention.” ) cause the data processing device to perform a method  (see e.g. figs. 3-5) for operating a kitchen system (figs. 1-2)  for at least partially automated preparation of food, ([0161] “a user of the food processor 10 uses the at least partially automatic preparation to produce [food]”) the method comprising: wherein a database system ([0099] an information about the food and/or the preparation of the food, which is stored externally of the food processor, preferably in a (e.g. electronic) database”)  is used comprising a recipe database having a plurality of recipes for preparing food, ([0108] “the preparation specification can be selected dependent upon a food pre-set and/or provided for preparation, and/or be selected dependent upon a recipe (i.e. e.g. dependent upon a digitally stored recipe for the automatic preparation of the food). In this case, the database is e.g. a system for electronic data management, preferably software-based.”)
wherein the recipes of the recipe database each contain an indication of a recipe quantity of the food ([0048] “In particular, it can possible that the recipe information includes multiple data about the type and/or amount and/or quality of the at least one prepared food.”)
and a preparation parameter (e.g. mixing time) for one or more preparation steps, ([0130] “in particular the mixer speed and/or the duration of the mixing process can take place … automatically, for example in a program-controlled and/or recipe-dependent manner (for example on the basis of the recipe selected)”)
wherein the kitchen system performs the preparation of the food based on the preparation parameter at least partially automatically, ([0130] “…a program-controlled and/or recipe-dependent manner (for example on the basis of the recipe selected) and/or in a food-dependent manner (e.g. on the basis of the state of the food). This in particular thus allows for the at least partially automatic preparation of the food.”)
and wherein, based on a user input, a recipe is selected from the recipe database ([0130] “It is furthermore possible in particular for the user to be able to set the food (i.e. in particular the type of food) and/or the preparation and/or the recipe for the food processor by means of the control panel.”)
wherein the database system comprises at least one of a food database with at least one food parameter for the food or an appliance database with at least one appliance parameter for a plurality of kitchen appliances, (see e.g. [0072]-[0092], describing properties of food which may be stored in advance for comparison to acquired sensor data, including e.g. “consistency”, “pH”, “spectral characteristics”, etc.) 

RESENDE differs from the claimed invention in that:
RESENDE does not appear to clearly teach the recipe quantity of the food is scaled, 
nor automatically determining at least one of: the preparation parameter as a function of the scaled quantity and by using the food parameter, or a kitchen appliance to be used for the preparation as a function of the scaled quantity and by using the appliance parameter.

That is, RESENDE does not appear to teach adjusting the preparation parameters of the stored recipe according to a change in the prepared quantity of food.

However, Koennings’903 teaches an automatic food preparation system which scales the quantity of food in a recipe (Koennings’903 [0045] “for example, above 100g of onions the chopping time may increase” ) and automatically determines a change in a preparation parameter ([0045] “The adjustment rules describe the dependency of the time control parameter on the amount (quantity) of the ingredient” ) based upon the scaled quantity of food ([0045] “…for example, the chopping of onions may take the same time for 40g and for 80g. However, above a certain threshold amount, the time required to achieve a reproducible chopping result may increase (non-linear or linear increase) with the quantity of the respective ingredient. For example, above 100g of onions, the chopping time may increase by a second with every additional 50g added.”)

RESENDE and Koennigs'903 are analogous art because they are from the same field of endeavor as the claimed invention and contain overlapping structural and functional similarities; each is an automatic food processor. Each uses recipe programs to automatically prepare food.

One of ordinary skill in the art before the effective filing date of the application could have modified the teachings of RESENDE to adjust the preparation parameters of a recipe according to the quantity of food to be prepared. 

One of ordinary skill in the art before the effective filing date of the application could have been motivated to make this modification in order to achieve a reproducible preparation result with changing quantities of food as suggested by Koennings’903 (Koennings’903 [0045] “the time required to achieve a reproducible chopping result may increase … with the quantity of the respective ingredient”)


Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over RESENDE in view of Koennings’903, further in view of ASHRAE handbook 2006 SI edition Chapter 9 “Thermal Properties of Foods” (2006, hereafter ASHRAE) and Well-Known Practice as exemplified by Johnson, Lee “How to Calculate the Time to Heat an Object” (2018, hereafter Johnson).

Regarding Claim 3, the combination of RESENDE and Koennings’903 teaches all of the limitations of parent claim 2,
the combination differs from the claimed invention in that,
neither reference clearly teaches: wherein the food parameter is a specific heat capacity of the food and is used to determine the heating time.

However, ASHRAE teaches that specific heat capacity of a food can be determined by using nutritional data of the constituents of the food. (ASHRAE 9.7 “The specific heat of a food can be obtained from the mass average of the specific heats of the food components.” see eq 7 same page. and table 1, listing the specific heats for food components including: protein, fat, carbohydrate, fiber, ash, e.g. nutritional label data.)

and it is Well-Known in the art (as exemplified by Johnson) that the heating time of an object may be determined according to a calculation based on the power flux input and specific heat capacity of the object (Page 1, “TL;DR (too long; didn’t read) “calculate the heat required using the formula Q=mcΔT where m means the mass of the object, c stands for the specific heat capacity, and ΔT is the change in temperature. The time taken (t) to heat the object when energy is supplied at power P is given be t = Q ÷ P” ).

ASHRAE and Johnson are both analogous art because they are reasonably pertinent to the same problem confronted by applicant of how to accurately determine heating times. 

One of ordinary skill in the art before the effective filing date of the application could have modified the recipe adjustment process of the combination of RESENDE and Koennings’903 to include determining the heating time for a heating step according to the specific heat capacity of the food, as suggested by ASHRAE and Well-Known Practice.

One of ordinary skill in the art before the effective filing date of the application could have been motivated to make this modification in order to estimate process times for heating, as suggested by ASHRAE. (Page 9.1 “Thermal properties of foods and beverages must be known to perform the various heat transfer calculations involved in … estimating process times for refrigerating, freezing, heating, or drying of foods and beverages”)


Regarding Claim 4, the combination of RESENDE, Koennings’903, and ASHRAE teaches all of the limitations of parent claim 3,
ASHRAE further teaches:
wherein the specific heat capacity is calculated using nutritional data in the food database. (ASHRAE 9.7 “The specific heat of a food can be obtained from the mass average of the specific heats of the food components.” see eq 7 same page. and table 1, listing the specific heats for food components including: protein, fat, carbohydrate, fiber, ash, e.g. nutritional label data.)

Claim(s) 5, 6, 9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over RESENDE in view of Koennings’903, further in view of Stach, et al., US Pg-Pub 2017/0258273 (hereafter STACH).

Regarding Claim 5, the combination of RESENDE and Koennings’903 teaches all of the limitations of parent claim 2,
the combination differs from the claimed invention in that:
neither reference clearly articulates wherein the actual temperature of the food at the beginning of the preparation step is determined to determine the heating time.

However, STACH teaches an automatic kitchen appliance (STACH fig. 1, [0035] “electrical kitchen appliance 1”) which determines the actual temperature (STACH [0016] “Actual and target parameters very especially preferably encompass at least one of the following parameters of the food product to be processed at a predetermined point in time during the automatic processing of the food product: Temperature of the food product to be processed,”) of ingredients in order to determine the necessary heating time ([0028] “In this way, the user of the electrical kitchen appliance then does not have to directly indicate the recipe parameters, such as cooking duration or cooking temperature, … Reconciling the target parameters with the actual parameter for the food product to be processed as provided according to the invention ensures that the desired result (al dente) is actually achieved.” ).

STACH is analogous art because it is from the same field of endeavor as the claimed invention and contain overlapping structural and functional similarities; each is an automatic food processor. Each uses recipe programs to automatically prepare food.

One of ordinary skill in the art before the effective filing date of the application could have modified the teachings of RESENDE and Koennings’903 to include determining heating time based on the actual temperature of the food, as suggested by STACH.

One of ordinary skill in the art before the effective filing date of the application could have been motivated to make this modification in order to ensure the desired recipe result is actually achieved, as suggested by STACH ([0028] “reconciling the target parameters with the actual parameter for the food product to be processed as provided according to the invention ensures that the desired result (al dente) is actually achieved.”)

Regarding Claim 6, the combination of RESENDE, Koennings’903, and STACH teaches all of the limitations of parent claim 5,
STACH further teaches:
wherein the actual temperature is determined on the basis of at least one of the number of previous preparation steps, a cooling rate or a mixing temperature established by mixing a plurality of foods. (STACH [0013] “The actual parameter can here be detected in predetermined time intervals, so as to compare the actual parameter with the target parameter in these time intervals, and then correct the recipe parameter as needed. At predetermined times in the automatic processing, respective target parameters of the food product to be processed are to this end stored, and used for making an adjustment by means of the respective currently detected actual parameter.”)
 
Regarding Claim 9, the combination of RESENDE and Koennings’903 teaches all of the limitations of parent claim 1,
the combination differs from the claimed invention in that:
neither reference clearly teaches wherein the appliance database contains an indication of at least one of a capacity or a maximum quantity of the food for one or more kitchen appliances.

However, STACH teaches an automatic kitchen appliance (STACH fig. 1, [0035] “electrical kitchen appliance 1”) which includes data regarding a capacity of a kitchen appliance ([0044] “the processing chamber 2 naturally only has a predetermined maximum holding capacity”) in order to ensure that corrective recipe steps do not overload the appliance ([0044] “If a satisfactory result has then still not been achieved, i.e., the actual parameter still deviates from the target parameter beyond the predetermined tolerance range, the display device 6 outputs a message to the user that the dough can no longer be expected to succeed, and the processing of the food product is automatically terminated.”).

STACH is analogous art because it is from the same field of endeavor as the claimed invention and contain overlapping structural and functional similarities; each is an automatic food processor. Each uses recipe programs to automatically prepare food.

One of ordinary skill in the art before the effective filing date of the application could have modified the teachings of RESENDE and Koennings’903 to include an indication of the capacity of the appliances as suggested by STACH.

One of ordinary skill in the art before the effective filing date of the application could have been motivated to make this modification in order to determine when to abort corrective processing steps as suggested by STACH. ([0044] “If a satisfactory result has then still not been achieved, i.e., the actual parameter still deviates from the target parameter beyond the predetermined tolerance range, the display device 6 outputs a message to the user that the dough can no longer be expected to succeed, and the processing of the food product is automatically terminated.”).

Regarding Claim 14, the combination of RESENDE and Koennings’903 teaches all of the limitations of parent claim 1,
the combination of RESENDE and Koennings’903 differ from the claimed invention in that:
neither reference clearly teaches: wherein the kitchen appliances in the appliance database are each assigned as appliance parameters at least one of a technical or food-specific function or property, a power, a temperature range, a capacity or a maximum quantity of a food or a food group.

However, STACH teaches an automatic kitchen appliance (STACH fig. 1, [0035] “electrical kitchen appliance 1”) which includes data regarding a capacity of a kitchen appliance ([0044] “the processing chamber 2 naturally only has a predetermined maximum holding capacity”) in order to ensure that corrective recipe steps do not overload the appliance ([0044] “If a satisfactory result has then still not been achieved, i.e., the actual parameter still deviates from the target parameter beyond the predetermined tolerance range, the display device 6 outputs a message to the user that the dough can no longer be expected to succeed, and the processing of the food product is automatically terminated.”).

STACH is analogous art because it is from the same field of endeavor as the claimed invention and contain overlapping structural and functional similarities; each is an automatic food processor. Each uses recipe programs to automatically prepare food.

One of ordinary skill in the art before the effective filing date of the application could have modified the teachings of RESENDE and Koennings’903 to include an indication of the capacity of the appliances as suggested by STACH.

One of ordinary skill in the art before the effective filing date of the application could have been motivated to make this modification in order to determine when to abort corrective processing steps as suggested by STACH. ([0044] “If a satisfactory result has then still not been achieved, i.e., the actual parameter still deviates from the target parameter beyond the predetermined tolerance range, the display device 6 outputs a message to the user that the dough can no longer be expected to succeed, and the processing of the food product is automatically terminated.”).

(Examiner notes for completeness of the record that US 2017/0224149 also teaches an appliance database which assigns at least a temperature range to appliances, see [0016] “for example if a control parameter includes a temperature setting of 200.deg.C for a remote kitchen appliance but the appliance has a technical specification indicating a maximum temperature of 180.deg.C”; although this reference is not relied upon for this rejection.)


Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over RESENDE and Koennings’903, further in view of Koennings, et al., US Pg-Pub 2017/0224149 (hereafter Koennings’149).

Regarding Claim 15, the combination of RESENDE and Koennings’903 teaches all of the limitations of parent claim 1,
Koennings’903 further teaches:
wherein it is automatically checked, as a function of the scaled quantity and using at least one of a capacity or a maximum quantity as appliance parameter, whether an alternative or additional kitchen appliance to the recipe-specified kitchen appliance is to be used. 

the combination differs from the claimed invention in that: 
neither reference clearly teaches: wherein the recipes of the recipe database each contain an indication of a recipe-specified kitchen appliance,

However, Koennings’149 teaches an automatic cooking apparatus which includes a recipe database (Koennings’149 [0035] “The data storage device may have a database or a file system to store recipe programs”) which contains recipe-specified kitchen appliances ([0035] “A recipe program example is disclosed in the context of FIGS. 6A, 6B.” see fig. 6A, col. code instructions, e.g. step 9 “RKA oven dish”) for carrying out the recipe steps ([0035] “the recipe program may include program instructions with control parameters to be applied to one or more RKAs (external instructions) used for preparing the food product.”). 

Koennings’149 is analogous art because it is from the same field of endeavor as the claimed invention and contain overlapping structural and functional similarities; each is an automatic food processor. Each uses recipe programs to automatically prepare food.

One of ordinary skill in the art before the effective filing date of the application could have modified the teachings of RESENDE and Koennings’309 to include an indication of the appliance to carry out the recipe step(s) in the database.

One of ordinary skill in the art before the effective filing date of the application could have been motivated to make this modification in order to synchronize food processing steps across multiple apparatus as suggested by Koenings’149 ([0036] “In other words, the particular recipe program is configured to synchronize food processing steps performed by the cooking apparatus with food processing steps performed by the one or more RKAs”).


Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over RESENDE and Koennings’903, and Koennings’149, further in view of STACH

Regarding Claim 17, the combination of RESENDE, Koenings’903, and Koennings’149 teaches all of the limitations of parent claim 15,
the combination differs from the claimed invention in that:
none of the references clearly teaches: wherein, in the case of a quantity increase, a determination is made whether the recipe-specified kitchen appliance can still be used or a larger or additional kitchen appliance to the recipe-specified kitchen appliance is to be used.

However, STACH teaches an automatic kitchen appliance (STACH fig. 1, [0035] “electrical kitchen appliance 1”) which includes data regarding a capacity of a kitchen appliance ([0044] “the processing chamber 2 naturally only has a predetermined maximum holding capacity”) in order determine whether to allow a quantity increase ([0044] “However, the processing chamber 2 naturally only has a predetermined maximum holding capacity, so that the process described above cannot be continued for as long as desired. Therefore, the presently described preferred exemplary embodiment of the invention provides that water or flour can be refilled only three times.”) so that corrective recipe steps do not overload the appliance ([0044] “If a satisfactory result has then still not been achieved, i.e., the actual parameter still deviates from the target parameter beyond the predetermined tolerance range, the display device 6 outputs a message to the user that the dough can no longer be expected to succeed, and the processing of the food product is automatically terminated.”).

STACH is analogous art because it is from the same field of endeavor as the claimed invention and contain overlapping structural and functional similarities; each is an automatic food processor. Each uses recipe programs to automatically prepare food.

One of ordinary skill in the art before the effective filing date of the application could have modified the teachings of RESENDE, Koennings’903, and Koennings‘149 to include an indication of the capacity of the appliances as suggested by STACH.

One of ordinary skill in the art before the effective filing date of the application could have been motivated to make this modification in order to determine when to abort corrective processing steps as suggested by STACH. ([0044] “If a satisfactory result has then still not been achieved, i.e., the actual parameter still deviates from the target parameter beyond the predetermined tolerance range, the display device 6 outputs a message to the user that the dough can no longer be expected to succeed, and the processing of the food product is automatically terminated.”).



Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  While RESENDE, Koenings’903, Koenings’149, STACH, ASHRAE, and Well-Known Practice (as exemplified by Johnson) teaches many of the features and elements of the claims at outlined above, none of the references alone or in reasonable combination teach or fairly suggest all of the limitations of the claimed invention, particularly:
(Claim 16)
wherein, in the case of a quantity reduction, it is checked whether a smaller kitchen appliance than the recipe-specified kitchen appliance is to be used.
	(excerpted)
	…in combination with the remaining features and elements of the claimed invention.

Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Callahan, US Pg.-Pub 2014/0272816 – particularly for fig. 1 depicting a system which combines single meal recipes into larger recipes by combining quantities of food to be cooked for each meal into a single large recipe. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SANDERS whose telephone number is (571)272-5591. The examiner can normally be reached Generally Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.T.S./Examiner, Art Unit 2119                                                                                                                                                                                                        
/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119